 Case 2:18-cr-00605-WHW Document 17 Filed 03/26/19 Page 1 of 1 PageID: 56




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA

                       V.                                 Docket No. 1 8-cr-605 (WHW)

MOSHE BUTLER,                                                               ORDER

                      Defendant.



       THIS MATTER having come before the Court upon the application of the defendant

Moshe Butler, by his counsel, Gibbons P.C. (Lawrence S. Lustberg, Esq., and Anne M. Collart,

Esq., appearing), and the United States, by Craig Carpenito, United States Attorney for the

District of New Jersey (Courtney A. Howard, Assistant United States Attorney, appearing),

having taken no position on the request, and for good cause shown,

       IT IS on this ‘k day of March, 2019,

       ORDERED that defendant Moshe Butler’s conditions of pretrial release, as set forth in

the October 9, 2018 Order Setting Conditions of Release, dkt. no. 6, as modified by the February

28, 2019 and March 21, 2019 Orders Modifying Conditions of Release, dkt. nos. 14, 16, are

hereby further modified as follows:

   1. Defendant Moshe Butler shall be and hereby is permitted to attend medical appointments

       on Thursday, March 28, 2019 and Friday, March 29, 2019, all as further set forth in

       Exhibit A to Mr. Butler’s March 26, 2019 letter to the Court.



                                                    HoIe James B. Clark
                                                    United States Magistrate Judge
